OPINION OF THE COURT
LAWRENCE R. KIRKWOOD, Circuit Judge.
Appellant appeals the trial judge’s right to consolidate various causes of action for trial. The facts show that property owned by the Appellee *96was leased to the Appellant with help of a third party and a dispute arose. The Appellee also had a separate action regarding the same property against the third party listed above, based upon a property management agreement. At a non-jury trial, the judge heard evidence on both causes of action and rendered separate decisions. Rule 1.270(a), Rules of Civil Procedure. Appellant failed to object to consolidation until after Final Judgment was entered.
The trial judge initiated and consolidated the two cases for trial, as a result of: interrelated factual issues; common questions of fact and law; convenience to the parties, witnesses, attorneys; and promotion of the administration of justice. Trial judges are given broad discretion to determine issues of consolidation. Brody Construction Inc. v. Fabri Built Structures, Inc., 322 So.2d 61 (4th DCA 1975), Burns v. Riccardi, 356 So.2d 1334 (3d DCA 1978). The trial court may consolidate on its own Motion, or exercise discretion based upon motions by the parties. It is clear from the record that neither party was deprived of any substantive rights as a result of the consolidation and that the trial judge did not abuse his discretion. Competent and substantial evidence was presented to support the trial court’s judgment.
AFFIRMED.